.   .




        Honorable Jesse James        Opinion No. C-107
        State Treasurer
        Capitol Station             Re:   Questions relating to the
        Austin 11, Texas                  maintenance and disbursement of
                                          the State Conservator Fund under
                                          the provisions of Section 5 of
                                          Article 3272b, Vernon's Civil
        Dear Mr. James:                   Statutes.
               You have requested the opinion of this office with regard
        to the State Conservator Fund establis~hedby the provisions of
        Section 5 of Article 32721,of Vernon's Civil Statutes.
               The relevant portion of Section 5 of Article 3272b reads
        as follows:
                    "Section 5. State Conservator Fund. All
              funds received by the State Treasurer under the
              provisions of this Article or from the eacheat of
              any deposit, credit, account or other property
              held by any bank or other institution covered by
              Section l(a) hereof shall be deposited Into a
              separate fund to be known as the 'State Conservator
              Fund 1 from which there shall be set aside and
              main&alned a revolving ex ense fund of Twenty-five
              Thousand Dollars ($25 000P for the'purpose of paying
              expenses incurred by the State Treasurer in the
              enforcement of the provisions of this Article,
              including the expense of publications, forms
              notices, examinations, travel, and employment of
              necessary personnel; and thereafter any amounts
              remaining unpaid to owners shall be transferred ~to
              the Available School Fund; provided that the State
              Conservator Fund shall never be reduced below'Two
              Hundred and Fifty Thousand Dollars ($250,000).
              This sum shall remain available for payments to
              those who may at any time in the future establish
              their ownership or right as herein provided to any
              deposit or account delivered to the State Treasurer
              under this Act. The mone 8 in such fund over Fifty
              Thousand Dollars ($50 000s shall be invested from
              time to time by the State Treasurer in investments

                                       -527-
Honorable Jesse James, Page 2    (C-107)

       which are approved by law for the investment of any
       State Funds, and the Income thereof shall be and
       becorn;a part of the said State Conservator Fund.
       . . .
       The specific questions which you have asked are as follows:
             "1 . Does the clause which reads 'provided
       that the State Conservator Fund shall never be
       reduced below Two Hundred and Fifty Thousand Dollars
       ($250 000)' mean that no payments should be made
       from this fund that would result in a balance on hand
       of less than $25O,OOO? Is It intended that the sum
       designated be held as a reserve to assure that there
       will be funds available to pay claims, and not merely
       as the original sum from which claims are to be
       regularly paid?"
             "2 . If In your opinion funds in the sum of
       $25O,OOO must be maintained as a reserve when should
       funds be transferred from the State Conservator Fund
       to the Available School Fund and in what amounts?"

             "3. If you conclude that regular payments of
       claims ma be made from the Two Hundred Fifty Thousand
       ($250 0007 Dollars referred to is It mandatory that
       monie6 received for the State Conservator Fund under
       the provisions of Article 32721,be held for any specific
        eriod of time before such funds, exceptlng'the
        250,000 referred to and the funds to be~deposited to
       the revolving expense fund, may be transferred to the
       Available School Fund?"

       You further state that there has been no prior departmental
construction of this provision by your office.
       Your questions relate to the operation and effect of Section
5 of Article 3272b and It becomes our duty to cotistrue'thelanguage
of ‘this Section in a manner which will impart a'falr and proper
meaning to the statute 'and,at the same time give the,effect
intended by the Legislature. Pusse;~ ;a Fgaquhar, 55'Tex.-355
(1881); Magn olia Petroleum Company      lk'   125 Tex. 430, 83
S.W.2d 929 1935);~  Petroleum Casualty Cornpan+v. Williams, 15
S.W.2d 553 Com.App. 19291.
       The primary consideration of statutory construction is to
determine the intent of the Legislature with respect to the
particular enactment and once such intent is ascertained we are


                                -528-
-   .




        Honorable Jesse James, Page 3   (c-107)


        to give it force and effect. Trimmier v.~Carlton,'     Tex. 572,
        296 S.W; 1070 (1927); Popham v. Patterson, 121 Tex. 615, 51 S.W.2d
                  ; Second Injury Fund v. Keaton, 162 Tex. 250, 345 S.W.2d

               If the.intent of the Legislature is discernable from the
        language used. then our lnauirv as to such intent should orooerlv
        go no Further: Qaddy v. First"Nationa1 'Bank; 115 Tex. 39'3,283 "
        S.W; 472 (1926); Rmplre Gas & Fuel Company v; State, 121 Tex.
138. 47 S.W.2d 265 (1932). Onthe other hand. where the intent is
        not-clear from the language itself, we may &sort to such aids as
        the legislative history of a particular enactment in order to
        e~rrive-atthe Intent of the Legislature. State v. Texas & N.O.R.
        co., 125 S.W. 53 (Civ.App. 1910, error ref.).
               Your first question relates to the significance of the
        limiting phrase, contained in Section 5, which reads:
                     ,I   . provided that the State Conservator
               Fund shall never be reduced below Two Hundred and
               Fifty Thousand Dollars ($25O,OOO)."
               Although you have stated your first question in two parts,
        both parts are directed toward the same inquiry and merely state
        the same question in different terms. As we read this question,
        you are concerned as to whether this limitation prevents the
        payment of claims pursuant to Section 6 of Article 327213from
        this particular sum of $250,000.
               The general effect of a proviso Is to qualify or limit
        something which it follows. conseauentls its effect is normally ,
        limited Eo the clause which next precedes it. Potter~v.'Robinson,
        102,Tex. 448, 119 S.W. 0 (1909); Fenet v. McCuiatlon, 105 Tex.
299, 147 S.W. 867 (1912 .
               Bearing this in mind, we are of the opinion that the intent
        of the Legislature with respect to the proviso inquired about is
        clear and unambiguous and any inquiry beyond the language of the
        statute itself would be unwarranted. The phrase which precedes
        the proviso is a directive tothe State Treasurer to transfer funds
        from the State Conservator Fund to the Available School Fund. It
        is the transfer of'funds to the Available School Fund to which the
        limitation of the proviso relates and not the payment of claims
        from the State Conservator Fund. This conclusion is further
        substantiated by the language which immediately follows the
        proviso, which directs that: "This sum shall remain available for
        payments to those who may at any time in the future establish
        their ownership or right as herein provided to any deposit or



                                        -529-
Honorable Jesse James, Page 4    (C-107)


account delivered to the State Treasurer under this Act," In our
opinion, this language constitutes a positive expression by the
Legislature that the sum of $250,000 is to be specifically used
for the purpose of paying claims.
       Therefore, in answer to your first question, you are
advised thst the ~proviso Inquired about does not\mean that no
payments of claims should be made from the State Conservator Fund
which would reduce the balance on hand below $250 000 but ~to the
contrary, such sum was specifically set aside by ~khe fieglsiature
as a source for the payment of claims properly payable under
Section 6 of Article 3272b.
       Since we have concluded that the Legislature intended that
the $250 000 be used as a source for regular payment of claims
rather than a reserve account, It becomes unnecessary to an'swer
your second question.
       Turning now to your third question, we find that the intent
of the Legislature with respect to whether dormant accounts and
deposits placed into the State Conservator Fund are to be held
for any specific period of time prior to their.transfer to the
Available School Fund is not readily discernable from the language
used. While there is no suzh time period stated in the statute,
yet, the use of the phrase        and thereafter any amounts
remaining unpaid to owners skil'be transferred to the Available
School Fund; . . ." lends credence to the argument that the
Legislature intended that there be a definite period of time
between the receipt of the accounts and their transfer to the
Available School Fund during wN&   all money received Is to be
held available for payment to the owner. In the face'of this
ambiguity we must turn to the rules of statutory constructionfor
an aid In determining the Intent of the Legislature. As we have
stated above, the history of a particular statute while before
the Legislature may be resorted to as an aid to the determination
of legislative Intent.
       Article 327213was'placed before the Third Called Session
of the 57th Legislature as House Bill Number 1 and was laidbefore
the House of Representatives on'second reading on January 8, 1962;
The first paragraph of Section 5, as printed.ln-the House Journal,
Fifty-Seventh Legislature, Third Called Session, January 8, 1962,
at page 34, reads as follows:
             "Sec. 5.   Conservator Fund.
             "All funds received by the State Treasurer
       under the'provisions of this Act OP from the escheat
       of any deposit, credit, account or other property


                                -530-
Honorable Jesse James, Page 5     (c-107),

      held by any bank or other institution covered by
      Section l(a) hereof shall be deposited into a
      separate fund to be known as the 'State Conservator
      Fund,' in,which they shall be'retained for a period
      of five (5) years after receipt, and thereafter any
      amounts remaining unpaid to owners shall be trans-
      ferred to the General Fund; provided that the State
      Conservator Fund shall never be reduced below One
      Quarter of One Million Dollars. This sum shall
      remain available for payments to those who may at.
      any time in the future establish their ownership or
      right as herein provided to any deposit or account
      delivered to the State Treasurer under this Act.
      The mone 8 In such fund over Fifty Thousand Dollars
      ($50 000s shall be Invested from time to time by the
      ordegs of the State Ranking Board in investments
      which are approved by law for the Investment of any
      State funds, and the Income thereof shall be and
      become a part of said Conservator Fund."
       House Bill No. 1 was   passed by the House of Representatives
on third reading on January   9 1962 and, as evidenced by the
House Journal of that date,   although several amendments were made,
Section 5 as quoted above     was not changed. The Bill was then
sent to the Senate where it   was referred to the Committee on
Banking.
       Although House Bill No. 1 as reported out by the Senate
Committee on Banklng'and as flnaily passed by the Senate was not
ordered printed in the Senate Journal we are able to determine
from the House Journal that House Blli No. 1 as changed by the
Senate was passed by the House of Representatives without change.
       Having thus traced the language of Section 5 of Article
327215,we now know that the portion of Section 5 which provided
that funds received under Article 3272b be held In the State
Conservator Fund for a period of five years before being trans-
ferred was deliberately eliminated by the Senate and that the,
House of Representatives concurred in such action.
       Considering the omission and the fact that no other period
of time was substituted, we hold that the Legislature thereby
intended that all'dormant deposits and accounts placed in the State
Conservator Fund pursu.antto Article 3272b, with the exception of
the funds to be deposited to the revolving expense fund and the
$250 000 fund for refmbursement'of owners be transferred to the
Avaliable School Fund as soon after rece&   as would be reasonable
within the practical limits of accounting and bookkeeping procedures.
       Having thus determfned the intent of the Legislature with
regard to the lapse of time between receipt of such fund and their

                                -531-
Honorable Jesse James, Page 6     (C-107)


subsequent transfer, such Intent must prevail over the precise
language or literal meanf;ngof the words used and any implication
arising from the phrase        and thereafter any amounts remain-
ing unpaid to owners shali be-transferred to the Available School
Fund D . ." that such transfer should be dependent upon the lapse
of other than a reasonable time must be~rejected~as leading away
fromthe.true Intent of the Legislature. 'State v;'Deleadehier
7 Tex.'76 (1851);'Forshey~v. Galveston; H.&-R
(1856);~Edwards v. Morton 92 Tex. 152 4 S 'w'~7;;'(18g8:;*
Weber v. Rogan, 94 Tex. 63, 54 S.W. 10i6 (1196Oj.
       In conformity with the foregoing conclusions, we answer
your third question by stating that there is no specified period
of time for which funds are to be held In the State Conservator
Fund before being transferred to the Available School Fund and
with the exception of such sum as is required to be deposited 40
the revolving expense fund and within $25O,OOO limitation upon
the balance to be retained in the State Conservator Fund such
transfer of funds is to be made as soon after they are r&eived
as is reasonable, within the limits of accounting and bookkeeping
procedures.
                            SUMMARY
          The proviso of Section 5 of Article 3272b that the
          State Conservator Fund shall never be reduced below
          $250,000 is a limitation upon transfers to be made
          to the Available School Fund and does not restrict
          the regular payment of claims of owners from the
          State Conservator Fund. Dormant deposits and accounts
          placed In the State Conservator Fund under Article
          3272b are not required to be held for any specific
          time prior to transfer to the Available School Fund,
          and such transfer should be made as soon after the
          funds are recefved as 'Is'reasonablewithin the limits
          of accounting and bookkeeping procedures.
                                      Yours very truly,
                                      WAGGONER CARR
                                      Attorney General of Texas




WOS :ca


                                 -532-
c   -




        Honorable Jesse James, Page 7    (c-107)


        APPROVED:
        OPINION COMMITTEE
        W, V. Geppert, Chairman
        Malcolm Quick
        Gordon Appleman
        Ernest Fortenberry
        Paul Robertson
        APPROVED FOR THE ATTORNEY GENERAL
        BY: Stanton Stone




                                        -533-